Filed:   June 20, 2000



                 UNITED STATES COURT OF APPEALS

                     FOR THE FOURTH CIRCUIT


                           No. 00-6444
                          (CA-99-103-5)



In Re: Vincent Eugene Lineberger,

                                                          Petitioner.



                            O R D E R



     The court amends its opinion filed June 6, 2000, as follows:

     On the cover sheet, section 3 -- the district court number

is corrected to read “CA-00-103-5.”

                                        For the Court - By Direction




                                        /s/ Patricia S. Connor
                                                 Clerk
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6444



In Re: VINCENT EUGENE LINEBERGER,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-00-103-5)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Eugene Lineberger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On March 31, 2000 Vincent E. Lineberger filed this petition

for writ of mandamus seeking an order directing the district court

to act on his petition for a writ of habeas corpus and his motions

for preliminary injunction and bond pending review which he filed

in February and March 2000.      Because it has been less than six

months since Lineberger filed his action in the district court, we

find no undue delay.   Thus, mandamus relief is not warranted.   Al-

though we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the Court and argument would not significantly

aid in the decisional process.




                                                   PETITION DENIED




                                  3